DETAILED CORRESPONDENCE
This Office action is in response to the application filed 1/11/2021, with claims 1-15 pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/11/2021 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Na et al., US 2010/0036556, hereinafter “Na et al” and in view of  Huang et al., “Vision-based path planning with obstacle avoidance for mobile robots using linear matrix inequalities.” 2010 11th International Conference on Control Automation Robotics & Vision. IEEE, 2010, hereinafter “Huang”.

As per claim 1. Na et al teaches a method of controlling a mobile vehicle based on a line between the mobile vehicle and a user, the method comprising: 
defining a first line between the mobile vehicle and the user (Na et al: see at least para. 5-7 along 13-14, 44, 50 and FIGS. 2, 4-6 which teaches a method of controlling the mobile system at a speed corresponding to an extent, direction and length that an attached connection unit is pulled. Hence, when taken together the citation reads on this limitation); 
determining a position and a size of each of at least one obstacle having a predetermined relationship with the first line (Na et al: see at least para. 16-24 here the present/position of the obstacle is detected); 
defining a second line based on the first line, the position of the at least one obstacle, and the size of the at least one obstacle (Na et al: see at least para. 61 here the user’s route is stored by the mobile robot and is used as basis for routing a different route other than the intended original route which describes this limitation); and 
controlling the mobile vehicle according to a direction and a size of an external force on the second line (Na et al describes the claimed external force as a pulling force that controls the mobile robot which reads on this limitation see at least para. 13-20 along with 33).
In regards to the claimed obstacle, Na et al discloses the location/position of an obstacle; however, Na et al is silent on teaching the size of the obstacle. Yet, Huang illustrates determining the size of the obstacle see at least FIG. 1, 2, 4 and teaches the concept of virtual objects in at least section II titled “Path Planning Algorithm” on pages 1447-1449. 
Thus, it would have been obvious for one of ordinary skill in the art before the effective filing date to have combined the teachings of Huang with the invention of Na et al because such combination would provide an equivalent polygonal-shaped virtual obstacles (VO) for a collision-free path. (col. 1, pg. 1447, last paragraph, Huang).

As per claim 2. Na et al in view of Huang discloses the method of claim 1, and Na et al further teaches wherein the first line is a string connecting the mobile vehicle to the user (Na et al: see at least para. 5-8 along with 50-51 which reads on this limitation), 
wherein the defining of the first line comprises defining the first line based on at least one of a direction of the string and a length of the string (Na et al: see at least para. 36-39, 44 which reads on this limitation).

As per claim 3. Na et al discloses the method of claim 2, and further teaches wherein the determining of the position of the obstacle and the size of the at least one obstacle comprises identifying at least one object within a predetermined threshold distance from at least a portion of the string as the at least one obstacle (Na et al: see at least para. 13 along with 16, 18, 3 8, 46 and 50 when taken together reads on this limitation).
As per claim 4. Na et al discloses the method of claim 2. However, Na et al is silent on  defining the second line as currently claimed.  Yet, Huang teaches wherein the defining of the second line comprises: generating at least one virtual obstacle, wherein a size of the at least one virtual obstacle is enlarged by a predetermined ratio based on the position and the size of each of the at least one obstacle (Huang describes virtual obstacles position and shape/size on pages 1447 and 1450 and illustrates in FIGS. 1-2 and 4- 5. a virtual obstacle that is enlarged (e.g. larger than the actual obstacle) by a predetermined ratio (e.g. using a light of sight meshing method) based on the position and the shape/size of the obstacle); and
 based on determining that the first line overlaps the at least one virtual obstacle, defining the second line by deforming at least a partial section of the first line based on an outline of the at least one virtual obstacle (see at least col. 1, pg. 1447, Huang teaches this element as such—“The automatic generation of virtual path diagram (VPD), consisting of all feasible paths from the starting point S to the terminal point (goal) G, can be done using the line of sight meshing (LSM) method once the virtual obstacle points (VOP) are known. The LSM technique is based on the line of sight concept; where all straight lines between two points in the set P = U{S,G, VOP} are considered as elements of the VPD if they don't intersect the interior of the virtual obstacles. Clearly, the edges of all virtual obstacles [e.g. outline of the at least one virtual obstacle] must belong to the VPD set”. Also related is FIG. 1).
Thus, it would have been obvious for one of ordinary skill in the art before the effective filing date to have combined the teachings of Huang with the invention of Na et al because such combination would provide an equivalent polygonal-shaped virtual obstacles (VO) for a collision-free path. (col. 1, pg. 1447, last paragraph, Huang).

As per claim 5. Na et al in view of Huang discloses the method of claim 4, while Huang further discloses wherein the defining of the second line comprises defining the second line such that a distance between at least a portion of the outline of the at least one virtual obstacle and at least a portion of the second line is equal to or greater than a predetermined threshold distance (Huang: see at least col. 1, pg. 1447 which teaches this element as such “contours of the robots and arbitrary-shaped obstacles are extracted using the Intel computer vision library OpenCV, under the assumption that each of the identical robots is encapsulated in a circle of radius R and that a safety distance of e must be maintained between each robot and the obstacles, as shown in Fig. 1b”).
Thus, it would have been obvious for one of ordinary skill in the art before the effective filing date to have combined the teachings of Huang with the invention of Na et al because such combination would provide an equivalent polygonal-shaped virtual obstacles (VO) for a collision-free path. (col. 1, pg. 1447, last paragraph, Huang).

As per claim 6. Na et al discloses the method of claim 2, and Na et al further teaches wherein the controlling of the mobile vehicle comprises: 
determining a moving direction of the mobile vehicle based on an angle between a predetermined reference direction with respect to the mobile vehicle and the second line at one or more positions of the mobile vehicle (Na et al: see at least para. 54-55  along with 61 which describes determining a moving direction of the mobile vehicle based on an angle between a predetermined reference direction with respect to the mobile. Also, related are FIGS. 3-5); and 
determining a moving speed of the mobile vehicle based on an external force acting on the string and a difference in length between the first line and the second line at the one or more positions of the mobile vehicle (Na et al: see at least para. 4-8 along with 50-52 when taken together describes determining a moving speed of the mobile vehicle based on an external force acting on the string. Also, related is FIGS. 3-4).
Na et al teaches determining a moving direction of the mobile vehicle based on an angle between a predetermined reference direction with respect to the mobile vehicle and the second line at one or more positions of the mobile vehicle and determining a moving speed of the mobile vehicle based on an external force acting on the string; however, Na et al is silent on difference in length between the first line and the second line at the one or more positions of the mobile vehicle. Yet, Huang teaches difference in length between the first line and the second line at the one or more positions of the mobile vehicle (Huang: see at least col. 4, lns.10-53 and col. 6, lns. 18-35 which reads on this element. Also related are FIGS. 4-6).
Thus, it would have been obvious for one of ordinary skill in the art before the effective filing date to have combined the teachings of Huang with the invention of Na et al because such combination would provide a planned path to avoid an obstacle.

As per claim 7. Na et al in view of Huang discloses the method of claim 1, and Na further teaches wherein the first line is a virtual line connecting the mobile vehicle to the user in a straight line, wherein the defining of the first line comprises defining the first line based on at least one of a direction of the straight line and a length of the straight line (Na et al: see at least para. 49-57 along with 35, 44 and FIGS. 5-6).

As per claim 8. Na et al discloses the method of claim 7; however, Na et al is silent on the concept of wireless communication. Yet, Huang teaches wherein the first line is a line corresponding to a wireless communication path between the mobile vehicle and a terminal of the user (Huang: see at least col. 2, para. 2, pg. 1449, col. 1, para. 2-3, pg. 1450 which teaches the concept wirelessly controlling the robot/mobile vehicle).
Thus, it would have been obvious for one of ordinary skill in the art before the effective filing date to have combined the teachings of Huang with the invention of Na et al because such combination would provide a planned path to avoid an obstacle.

As per claim 9. Na et al discloses the method of claim 7, and Na further teaches wherein the determining of the position of the obstacle and the size of the obstacle comprises identifying at least one object that is within a predetermined threshold distance from at least a portion of the first line as the at least one obstacle (Na et al: see at least para. 13 along with 18, 38, 46 and 50 when taken together reads on this limitation).

As per claim 10. Na et al discloses the method of claim 7. However, Na et al is silent on  defining the second line as currently claimed.  Yet, Huang teaches wherein the defining of the second line comprises: generating at least one virtual obstacle, wherein a size of the at least one virtual is enlarged by a predetermined ratio based on the position and the size of each of the at least one obstacle (Huang describes virtual obstacles position and shape/size on pages 1447 and 1450 and FIG. 1, 3 and 5. FIG. 1 illustrates a virtual obstacle that is enlarged (e.g. larger than the actual obstacle) by a predetermined ratio (e.g. using a light of sight meshing method) based on the position and the size of the obstacle); and 
based on determining that the first line overlaps the at least one virtual obstacle, defining the second line by deforming at least a partial section of the first line based on an outline of the at least one virtual obstacle (see at least col. 1, pg. 1447, Huang teaches this element as such—“The automatic generation of virtual path diagram (VPD), consisting of all feasible paths from the starting point S to the terminal point (goal) G, can be done using the line of sight meshing (LSM) method once the virtual obstacle points (VOP) are known. The LSM technique is based on the line of sight concept; where all straight lines between two points in the set P = U{S,G, VOP} are considered as elements of the VPD if they don't intersect the interior of the virtual obstacles. Clearly, the edges of all virtual obstacles [e.g. outline of the at least one virtual obstacle] must belong to the VPD set”. Also related is FIG. 1).
Thus, it would have been obvious for one of ordinary skill in the art before the effective filing date to have combined the teachings of Huang with the invention of Na et al because such combination would provide an equivalent polygonal-shaped virtual obstacles (VO) for a collision-free path. (col. 1, pg. 1447, last paragraph, Huang).

As per claim 11. Na et al in view of Huang discloses the method of claim 10. However Na et al is silent on a plurality of second line candidates. Yet, Huang teaches wherein the defining of the second line further comprises: 
generating a plurality of second line candidates (Huang: see at least pg. 1446 which describes this element as such—“In this paper, a new meshing technique called the Line of Sight Meshing (LSM) is developed. The LSM uses the line-of sight concept to find all piecewise-straight free paths around the obstacles from any starting point to terminal point for determining the optimal (shortest) path. The set of all these possible free paths is called virtual path diagram (VPD). Clearly the shortest path to a target around the obstacle from a given point is to head to the side of the obstacle first and then continue the same process until the target is in the line-of sight.”); and 
determining any one of the plurality of second line candidates as the second line according to a predetermined rule (Huang: see at least pg. 1447 which describes this element as such—“The automatic generation of virtual path diagram (VPD), consisting of all feasible paths from the starting point S to the terminal point (goal) G, can be done using the line of sight meshing (LSM) method once the virtual obstacle points (VOP) are known. The LSM technique is based on the line of sight concept”).
Thus, it would have been obvious for one of ordinary skill in the art before the effective filing date to have combined the teachings of Huang with the invention of Na et al because such combination would provide collision-free traveling path.

As per claim 12. Na et al in view of Huang discloses the method of claim 10. However Na et al is silent on outline of the at least one virtual obstacle. Yet,  Huang further discloses wherein the defining of the second line comprises defining the second line such that a distance between at least a portion of the outline of the at least one virtual obstacle and at least a portion of the second line is equal to or greater than a predetermined threshold distance (Huang: see at least col. 1, pg. 1447 which teaches this element as such “contours of the robots and arbitrary-shaped obstacles are extracted using the Intel computer vision library OpenCV, under the assumption that each of the identical robots is encapsulated in a circle of radius R and that a safety distance of e must be maintained between each robot and the obstacles, as shown in Fig. 1b”).
Thus, it would have been obvious for one of ordinary skill in the art before the effective filing date to have combined the teachings of Huang with the invention of Na et al because such combination would provide collision-free traveling path.

As per claim 13. Na et al discloses the method of claim 7, and further discloses wherein the controlling of the mobile vehicle comprises: 
determining a moving direction of the mobile vehicle based on an angle between a predetermined reference direction with respect to the mobile vehicle and the second line at one or more positions of the mobile vehicle (Na et al: see at least para. 54-55  along with 61 which describes determining a moving direction of the mobile vehicle based on an angle between a predetermined reference direction with respect to the mobile. Also, related are FIGS. 3-5); and 
determining a moving speed of the mobile vehicle based on at least one of a predetermined reference external force and a difference in length between the first line and the second line at the one or more positions of the mobile vehicle (Na et al: see at least para. 4-8 along with 50-52 when taken together describes determining a moving speed of the mobile vehicle based on an external force acting on the string. Also, related is FIGS. 3-4).
Na et al teaches determining a moving direction of the mobile vehicle based on an angle between a predetermined reference direction with respect to the mobile vehicle and the second line at one or more positions of the mobile vehicle and determining a moving speed of the mobile vehicle based on an external force acting on the string; however, Na et al is silent on difference in length between the first line and the second line at the one or more positions of the mobile vehicle. Yet, Huang teaches difference in length between the first line and the second line at the one or more positions of the mobile vehicle (Huang: see at least col. 4, lns.10-53 and col. 6, lns. 18-35 which reads on this element. Also related are FIGS. 4-6).
Thus, it would have been obvious for one of ordinary skill in the art before the effective filing date to have combined the teachings of Huang with the invention of Na et al because such combination would provide a planned path to avoid an obstacle.

As per claim 14. Na et al teaches a mobile vehicle configured to move along a movement path based on a line between the mobile vehicle and a user, the mobile vehicle comprising: 
a string connection part attached to one end of a string connecting the mobile vehicle to the user (Na et al: see at least para. 5-8); and 
a processor (FIG. 1) configured to: 
define a first line between the mobile vehicle and the user, determine a position and a size of each of at least one obstacle having a predetermined relationship with the first line, define a second line based on the first line, the position of the at least one obstacle line , and the size of the at least one obstacle, and control the mobile vehicle according to a direction and a size of an external force on the second line (Na et al: see at least para. 5-7 along 13-14, 44, 50 and FIGS. 2, 4-6 which teaches a method of controlling the mobile system at a speed corresponding to an extent, direction and length that an attached connection unit is pulled. Also related is para. 16-24 here the present/position of the obstacle is detected).
In regards to the claimed obstacle, Na et al discloses the location/position of an obstacle; however, Na et al is silent on teaching the size of the obstacle. Yet, Huang illustrates determining the size of the obstacle see at least FIG. 1, 2, 4 and teaches the concept of virtual objects in at least section II titled “Path Planning Algorithm” on pages 1447-1449. 
Thus, it would have been obvious for one of ordinary skill in the art before the effective filing date to have combined the teachings of Huang with the invention of Na et al because such combination would provide an equivalent polygonal-shaped virtual obstacles (VO) for a collision-free path. (col. 1, pg. 1447, last paragraph, Huang).

As per claim 15. Claim 15 is the system claim the performs the method claim 1; therefore, claim 15 is rejected under the same rationale as claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549. The examiner can normally be reached Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.D.T/           Examiner, Art Unit 3661                                                                                                                                                                                             
/SZE-HON KONG/Primary Examiner, Art Unit 3661